      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 1 of 26


 1   ;JOSEPH H. HUNT
     Acting Assistant Attorney General
 2   BRETT A. SHUMATE
     Deputy Assistant Attorney General
 3   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 4   CARLOTTA P. WELLS
     Assistant Director, Federal Programs Branch
 5   MARSHA S. EDNEY
     Senior Trial Counsel
 6   KATE BAILEY
     CAROL FEDERIGHI
 7   Trial Attorneys
     United States Department of Justice
 8   Civil Division, Federal Programs Branch
     P.O. Box 883
 9   Washington, DC 20044
     Tel.: (202) 514-1903
10   Email: carol.federighi@usdoj.gov

11   Attorneys for Defendants

12
                                  UNITED STATES DISTRICT COURT
13
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15    STATE OF CALIFORNIA, et al.,

16           Plaintiffs,                              Civil Action No. 3:18-cv-01865-RS and
                                                      Civil Action No. 3:18-cv-02279-RS
17    v.

18    WILBUR L. ROSS, JR., et al.,                    DEFENDANTS’ NOTICE OF MOTION
                                                      AND MOTION IN LIMINE TO
19           Defendants.                              EXCLUDE TESTIMONY OF DR.
                                                      MATTHEW BARRETO PERTAINING
20                                                    TO QUESTION 8 OF HIS SURVEY;
      CITY OF SAN JOSE, et al.,                       MEMORANDUM IN SUPPORT
21                                                    THEREOF
             Plaintiffs,
22
      v.                                              Dept.: 3
23                                                    Judge: The Honorable Richard G. Seeborg
      WILBUR L. ROSS, JR., et al.,                    Trial Date:   January 7, 2019
24                                                    Action Filed: March 26, 2018
             Defendants.
25

26
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
27

28


             DEFS.’ MOTION IN LIMINE RE DR. BARRETO – Nos. 3:18-cv-01865-RS & 3:18-cv-02279-RS
      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 2 of 26



 1          PLEASE TAKE NOTICE that on Tuesday, January 8, 2019, at 9:00 a.m., or as soon

 2   thereafter as counsel may be heard, before The Honorable Richard Seeborg, in Courtroom 3, 17th

 3   Floor, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco, California, the

 4   defendants Wilbur L. Ross, Jr., Secretary of Commerce; U.S. Department of Commerce; Ron

 5   Jarmin, performing the nonexclusive functions and duties of Director, U.S. Census Bureau; and

 6   U.S. Census Bureau will move, and hereby do move, to exclude certain witness testimony and

 7   evidence at trial for the reasons set forth in the following Memorandum of Points and Authorities.

 8   Dated: January 7, 2019                               Respectfully submitted,
 9                                                        JOSEPH H. HUNT
                                                          Assistant Attorney General
10
                                                          BRETT A. SHUMATE
11                                                        Deputy Assistant Attorney General
12                                                        JOHN R. GRIFFITHS
                                                          Director, Federal Programs Branch
13
                                                          CARLOTTA P. WELLS
14                                                        Assistant Branch Director
15                                                        /s/Carol Federighi
                                                          MARSHA STELSON EDNEY
16                                                        Senior Trial Counsel
                                                          KATE BAILEY
17                                                        CAROL FEDERIGHI
                                                          Trial Attorneys
18                                                        United States Department of Justice
                                                          Civil Division, Federal Programs Branch
19                                                        P.O. Box 883
                                                          Washington, DC 20044
20                                                        Tel.: (202) 514-1903
                                                          Email: carol.federighi@usdoj.gov
21
                                                          Attorneys for Defendants
22

23

24

25

26
27

28
                                                      2
             DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 3 of 26



 1      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION IN LIMINE TO
         EXCLUDE TESTIMONY AND EVIDENCE OF DR. MATTHEW BARRETO
 2                PERTAINING TO QUESTION 8 OF HIS SURVEY

 3           Defendants respectfully request that the Court exclude under Federal Rule of Civil

 4   Procedure (“FRCP”) 37(c)(1) any testimony or evidence of Plaintiffs’ expert witness, Dr. Matthew

 5   Barreto, pertaining to Question 8 of his survey, for failure to properly disclose tables summarizing

 6   the results of this part of his survey, as required by FRCP 26(a)(2)(b) and FRCP 45. The reasons

 7   for this motion, as well as an explanation for why this motion is being filed after the deadline for

 8   filing motions in limine, are set forth further below. Plaintiffs’ counsel advise that they oppose this

 9   motion.

10   Procedural Background

11           1.      On December 21, 2018, the same day that Defendants’ motions in limine relating to

12   the trial in this case were due, Plaintiffs served Defendants with a supplemental production

13   purportedly pertaining to the testimony of Dr. Bernard Fraga, an expert scheduled to testify in only

14   one of the above-captioned cases, State of California v. Ross, No. 18-1865. See Ex. A (email with

15   attached document FRAGA_00566). This production consisted of two tables, labeled Tables 15

16   and 16, that appear to summarize data that Dr. Fraga had previously provided in an Excel

17   spreadsheet. Id. Plaintiffs provided no further explanation for these tables, stating only that their

18   failure to previously disclose them in connection with Dr. Fraga’s testimony was inadvertent. Id.

19           2.      Upon examination, Defendants’ counsel eventually developed the suspicion that the

20   tables were the work of another one of Plaintiffs’ experts (in both of the above-captioned cases),

21   Dr. Matthew Barreto, and not that of Dr. Fraga himself. Defendants’ counsel subsequently queried

22   Plaintiffs’ counsel regarding the provenance of the tables and was advised that, in fact, “these tables

23   originated from Dr. Barreto.” Ex. B.

24           3.      Tables 15 and 16 (FRAGA_00566) were not produced as part of Dr. Barreto’s

25   expert disclosure pursuant to Rule 26(a)(2)(B), which requires disclosure of “the facts or data

26   considered by the witness in forming” his opinion. They also were not produced in response to a

27   subpoena duces tecum served upon Dr. Barreto, which requested, inter alia, “[a]ll documents and

28
                                                        3
               DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 4 of 26



 1   materials [Dr. Barreto] relied on, used, or considered in developing [his] opinions in this case.” Ex.

 2   C. If, as it appears, these tables were prepared by Dr. Barreto in developing his opinions here

 3   (notably, they are sequentially numbered to follow after the tables that are attached to his report, see

 4   Decl. of Matthew Barreto, ECF No. 99-12 in No. 18-1865, p. 73), they are “data” and “materials”

 5   that were “used” or “considered” by Dr. Barreto in drafting his report containing his opinions.

 6   Accordingly, they should have been included with Dr. Barreto’s subpoena response on October 3,

 7   2018.

 8   The Significance of FRAGA_00566 with Regard to Dr. Barreto’s Report

 9           4.        In the course of developing his opinion in this case, Dr. Barreto designed and

10   oversaw a public opinion survey intended to measure the impact of including a citizenship on the

11   2020 census questionnaire on the self-response rates of various groups. As relevant here, that

12   survey asked three questions. Question 1 (Q1) asked if respondents planned to participate in the

13   census “and submit [their] household information,” without mentioning whether the census

14   questionnaire would contain a citizenship question. Question 2 (Q2) asked those respondents who

15   said yes to Q1 whether they would participate in the census “and submit [their] household

16   information,” if the census questionnaire included a citizenship question. After a series of interim

17   questions about trust and household composition, Question 8 (Q8) then asked those who had said

18   yes to Q1 whether they would participate in the census “and fill out the 2020 Census form,” if the

19   census questionnaire included a question on citizenship status and “if the government provides

20   assurances that your information will be kept confidential and ONLY used for purposes of

21   counting the total population and nothing more.” See Barreto Decl. ECF No. 99-12 in No. 18-

22   1865, at 75-76.

23           5.        According to Dr. Barreto, the purpose of Question 8 was to attempt to “mimic’ the

24   NRFU operations of the census “in the real world in a condensed telephone interview setting, by

25   allowing some time to pass, and then asking the same subjects their willingness to participate a

26   second or third time.” Barreto Decl., ECF No. 99-12 in No. 18-1865, at 41. Accordingly, from the

27   rates of positive (Yes) responses to Q8 from among those respondents that said Yes to Q1 and

28
                                                        4
             DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
       Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 5 of 26



 1   then No to Q2, Dr. Barreto made some conclusions about the predicted effect of non-response

 2   follow-up (“NRFU”) in the 2020 census. Specifically, he concluded, based on the differences in

 3   response to Q8 among respondents in different states, that “the presence of a citizenship question

 4   will result in a NRFU success rate that is 54.6% lower in California, than if no citizenship question

 5   was asked.” Id. at 54.

 6           6.      The newly disclosed tables (FRAGA_00166) reveal new information not included in

 7   Dr. Barreto’s report about the results from the Q8 test, specifically, a breakdown in responses by

 8   demographic group for California and for non-California respondents. This breakdown shows

 9   strange anomalies in the results that may cast doubt on the reliability of Dr. Barreto’s interpretation

10   and of the survey itself. For example, in California, 20% of whites answered Yes to Q8 after

11   answering No to Q2 while, outside of California, 54% of whites said Yes to Q8 after answering No

12   to Q2. Ex. A. As another example, 14% of non-Latinos in California answered Yes to Q8 after

13   answering No to Q2 while 44% of Latinos in California said Yes to Q8 after answering No to Q2.

14   Id.

15   Plaintiffs’ Failure to Disclose Was not Harmless

16           7.      FRCP 37(c)(1) says that “[i]f a party fails to provide information or identify a

17   witness as required by Rule 26(a)…, the party is not allowed to use that information or witness to

18   supply evidence … at a trial, unless the failure was substantially justified or is harmless.” This

19   exclusionary sanction is “‘self-executing’” and “‘automatic.’” Goodman v. Staples The Office Superstore,

20   LLC, 644 F.3d 817, 827 (9th Cir. 2011) (quoting Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d

21   1101, 1106 (9th Cir. 2001)). Rule 37 “gives teeth” to Rule 26’s disclosure requirements and thus

22   gives parties “a strong inducement for disclosure.” Goodman, 644 F.3d at 827. “[T]he burden is on

23   the party facing sanctions to prove harmlessness.” Yeti by Molly, Ltd., 259 F.3d at 1107.

24           8.      Plaintiffs cannot establish that their failure to disclose the tables was harmless here.

25   Because these tables were not included with Dr. Barreto’s disclosures, Defendants did not have a

26   chance to question Dr. Barreto about these anomalies at his deposition in October or to re-open

27   his deposition later. They therefore have been deprived of the opportunity to flesh out what may

28
                                                         5
             DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 6 of 26



 1   be a significant flaw in Dr. Barreto’s survey. This material, and any conclusions drawn therefrom,

 2   therefore should be excluded. See Underpinning & Found. Skanska, Inc. v. Travelers Cas. & Sur. Co.,

 3   726 F. Supp. 2d 339, 349 (S.D.N.Y. 2010) (precluding undisclosed evidence where no explanation

 4   for failure provided, discovery closed in three-year old litigation, opposing party did not have

 5   opportunity to depose witness on evidence, and opposing party was prejudiced).

 6           9.      This harm from the nondisclosure of the tables is not vitiated by the possibility that

 7   Defendants may have been provided with the response data from the survey in “raw” form in

 8   various data files served as part of Dr. Barreto’s disclosures. Defendants were never able to open

 9   those files, as Plaintiffs were well aware, and, in any event, Rule 26 and the subpoena require

10   production of all materials and documents considered by Dr. Barreto and not just one version of

11   material that may exist in several different formats or documents.

12           10.     It also is not sufficient to rebut the evidence of prejudice that Plaintiffs did provide

13   the tables on December 21 (less than three weeks before trial) as part of Dr. Fraga’s expert

14   disclosures. The timing of this disclosure cannot be considered remotely sufficient to enable

15   Defendants to follow up in view of the two national holidays intervening between December 21

16   and the trial date of January 7. In any event, the materials were not identified as having originated

17   with Dr. Barreto until Defendants’ counsel specifically questioned Plaintiffs about the provenance of

18   the tables on January 5, 2019, after Defendants’ counsel came to that conclusion on her own.

19   Therefore, it was not until January 5 that Defendants were able to finally marry up the tables with

20   the expert’s analysis (Dr, Barreto) to which they are most pertinent. This sequence of events also

21   explains why the present motion is being filed out of time.

22           11.     For similar reasons, it is of no moment that Dr. Fraga testified in his deposition that

23   it was “possible” that Dr. Barreto had tables that were not included in his appendix. See Ex. D. As

24   Dr. Fraga also indicated in the deposition, the data he relied on had been provided in his own

25   disclosures (see Ex. B) so there was no need for counsel to resolve the offhand reference to the

26   “possibility” of additional Barreto tables. And Dr. Fraga’s table does not reference Dr. Barreto so

27

28
                                                        6
             DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 7 of 26



 1   it was not at all clear until recently that the data in that table, and whatever anomalies it revealed,

 2   originated with Dr. Barreto.

 3   Conclusion

 4           For the foregoing reasons, the Court should consider this untimely motion in limine and

 5   should grant Defendants’ motion and exclude all testimony and evidence of Dr. Barreto pertaining

 6   to question 8 of his survey and to any results from that question.

 7   Dated: January 7, 2019                                  Respectfully submitted,
 8                                                           JOSEPH H. HUNT
                                                             Assistant Attorney General
 9
                                                             BRETT A. SHUMATE
10                                                           Deputy Assistant Attorney General
11                                                           JOHN R. GRIFFITHS
                                                             Director, Federal Programs Branch
12
                                                             CARLOTTA P. WELLS
13                                                           Assistant Branch Director
14                                                           /s/Carol Federighi
                                                             MARSHA STELSON EDNEY
15                                                           Senior Trial Counsel
                                                             KATE BAILEY
16                                                           CAROL FEDERIGHI
                                                             Trial Attorneys
17                                                           United States Department of Justice
                                                             Civil Division, Federal Programs Branch
18                                                           P.O. Box 883
                                                             Washington, DC 20044
19                                                           Tel.: (202) 514-1903
                                                             Email: carol.federighi@usdoj.gov
20
                                                             Attorneys for Defendants
21

22

23

24

25

26
27

28
                                                         7
              DEFS.’ MOTION IN LIMINE RE DR. BARRETO – No. 3:18-cv-01865-RS & 3:18-cv-02279-RS
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 8 of 26




                   EXHIBIT $
        Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 9 of 26


From:            Gabrielle Boutin
To:              Bailey, Kate (CIV); Federighi, Carol (CIV); Ehrlich, Stephen (CIV); Wells, Carlotta (CIV); Edney, Marsha (CIV);
                 Yeomans, Keith A.
Cc:              Matthew Wise; Todd Grabarsky
Subject:         State of California v. Ross - supplemental Fraga production document
Date:            Friday, December 21, 2018 12:47:58 PM
Attachments:     FRAGA_00566.pdf


Kate,

Please find attached a supplemental production document from Dr. Fraga that we inadvertently did
not previously produce. Please note that all of the data in the document was previously disclosed in
Fraga production document “FRAGA 00237_ ResponseRates_Scenario2_NRFU.csv.”

Regards,

Brie

Gabrielle D. Boutin
Deputy Attorney General
California Department of Justice
1300 I Street, Suite 125
P.O. Box 944255
Sacramento, CA 94244-2550
Telephone: (916) 210-6053
E-mail: Gabrielle.Boutin@doj.ca.gov


CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 10 of 26




                                                            FRAGA_00566
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 11 of 26




                   EXHIBIT %
           Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 12 of 26


From:             Gabrielle Boutin
To:               Bailey, Kate (CIV); Matthew Wise
Cc:               Federighi, Carol (CIV); Edney, Marsha (CIV); Wells, Carlotta (CIV); Libby, John; Rosenberg, Ezra; Guardado,
                  Ana; Case, Andrew; Yeomans, Keith A.; Noreen Skelly
Subject:          RE: Supplemental document production on 12/21
Date:             Saturday, January 05, 2019 11:38:19 AM


Yes, these tables originated from Dr. Barreto. Carol can confirm that at Dr. Fraga’s deposition, he
identified the tables he used from Dr. Barreto, and that it was determined that this table had not
been included in Dr. Barreto’s report (and that Dr. Fraga had nevertheless produced in his own
production a spreadsheet with the same figures).



From: Bailey, Kate (CIV) <Kate.Bailey@usdoj.gov>
Sent: Friday, January 04, 2019 2:39 PM
To: Matthew Wise <Matthew.Wise@doj.ca.gov>
Cc: Federighi, Carol (CIV) <Carol.Federighi@usdoj.gov>; Edney, Marsha (CIV)
<Marsha.Edney@usdoj.gov>; Wells, Carlotta (CIV) <Carlotta.Wells@usdoj.gov>; Libby, John
<jlibby@manatt.com>; Rosenberg, Ezra <erosenberg@lawyerscommittee.org>; Guardado, Ana
<AGuardado@manatt.com>; Case, Andrew <ACase@manatt.com>; Yeomans, Keith A.
<kyeomans@dwkesq.com>; Gabrielle Boutin <Gabrielle.Boutin@doj.ca.gov>; Noreen Skelly
<Noreen.Skelly@doj.ca.gov>
Subject: Supplemental document production on 12/21

Counsel,

Attached is a file you provided to us on December 21 as a document relied upon by Dr. Fraga and
inadvertently omitted from your earlier production of materials in response to our subpoena. Can
you please advise as to where this document comes from? It appears to be data from Dr. Barreto’s
survey; indeed, the table numbers correspond sequentially to the last tables included in Dr. Barreto’s
expert report, but the tables were neither included in his report nor the documents produced in
response to our subpoena to Dr. Barreto. Can you please confirm whether these tables did, in fact,
originate with Dr. Barreto, and if not, where they came from?

Thank you,

Kate Bailey
Trial Attorney
United States Department of Justice
Civil Division – Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20005
202.514.9239 | kate.bailey@usdoj.gov

CONFIDENTIALITY NOTICE: This communication with its contents may contain
confidential and/or legally privileged information. It is solely for the use of the intended
       Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 13 of 26


recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
applicable laws including the Electronic Communications Privacy Act. If you are not the
intended recipient, please contact the sender and destroy all copies of the communication.
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 14 of 26




                   EXHIBIT &
                     Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 15 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
                   State of California, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:18-cv-01865 & 5:18-cv-02279
                   Wilbur L. Ross, Jr., et al.,                               )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Matthew A. Barreto

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



  Place: U.S. Attorney's Office, Central Dist. of Cal., 312 N.                          Date and Time:
           Spring St., Ste. 1200, Los Angeles, CA 90012, or by                                              09/28/2018 10:00 am
           email or mail to undersigned counsel

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/24/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                      s/ Garrett Coyle
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
U.S. Department of Commerce et al.                                      , who issues or requests this subpoena, are:
Garrett Coyle, 1100 L Street NW, Washington, DC 20005; garrett.coyle@usdoj.gov; (202) 616-8016

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 16 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:18-cv-01865 & 5:18-cv-02279

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 17 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 18 of 26



                                   Attachment A

   1. All documents and materials you relied on, used, or considered in developing
      your opinions in this case;

   2. all professional or scientific literature, studies, or memoranda supporting any
      of the opinions you intend to offer at trial;

   3. all documents identifying your fee for services rendered in this case;

   4. all documents describing your time spent developing opinions in this case,
      including, but not limited to, all invoices, statements, and bills regarding
      services rendered in this case;

   5. all books, papers, articles, treatises, or other publications you have authored;
      and

   6. a current copy of your curriculum vitae.




State of California v. Ross, N.D. Cal. No. 3:18-cv-01865-RS
City of San Jose v. Ross, N.D. Cal. No. 3:18-cv-2279-RS
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 19 of 26




                   EXHIBIT '
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 20 of 26




                          In the Matter Of:

     STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.
                          3:18-cv-01865 and 5:18-cv-02279




                  BERNARD L. FRAGA, PH.D.

                           October 17, 2018
   Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 21 of 26
BERNARD L. FRAGA, PH.D.                                   October 17, 2018
STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                               1




 · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · ·FOR THE NORTHERN DISTRICT OF CALIFORNIA



 STATE OF CALIFORNIA, et al.,

 · · ·Plaintiffs,· · · · · · · · CASE NO.
 · · · · · · · · · · · · · · · · 3:18-cv-01865 and
 ·vs.· · · · · · · · · · · · · · 5:18-cv-02279

 WILBUR L. ROSS, JR., et al.,

 · · ·Defendants.


 · · The deposition upon oral examination of

 BERNARD L. FRAGA, Ph.D., a witness produced and sworn

 before me, Paula A. Morgan, Notary Public in and for

 the County of Hamilton, State of Indiana, taken on

 the 17th day of October, 2018, in the United States

 Attorney's Office, 10 West Market Street, Suite 2100,

 Indianapolis, Marion County, Indiana, pursuant to the

 Federal Rules of Civil Procedure.· This deposition

 was taken on behalf of the Defendants in the

 above-captioned matter.




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
       Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 22 of 26
   BERNARD L. FRAGA, PH.D.                                    October 17, 2018
   STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                               62

·1· · · ·recreate what you --
·2· ·A· ·Just a moment.· I'm finding the specific part of my
·3· · · ·report.· I believe it's earlier on I outline, quite
·4· · · ·specifically, what I do to form Scenario B.· Yes, in
·5· · · ·Section 5.12, page 12, I describe Scenario B.
·6· ·Q· ·Right.· Correct.· But where did you get the numbers
·7· · · ·that you used for Scenario B?· I don't think it says
·8· · · ·in your report, so I'm just asking if you can
·9· · · ·recollect where it came from.
10· ·A· ·Those numbers were also provided by Dr. Barreto.
11· · · · · ·MS. BOUTIN:· Do you want to know which table?
12· ·Q· ·Yes.· If you can identify a particular table, that
13· · · ·would be helpful.
14· ·A· ·So, again, I haven't reviewed the entire report,
15· · · ·but -- and I don't have the table directly in front
16· · · ·of me.
17· ·Q· ·So it's possible it was a different table that's not
18· · · ·included in his appendix that he provided you?
19· ·A· ·It's possible.· But to clarify that comment, the
20· · · ·figures that were used, the table and the results
21· · · ·that were used, were provided in my -- in the
22· · · ·materials I provided along with the report.
23· ·Q· ·That may be -- I was maybe not able to isolate it, so
24· · · ·I will take another look at that.· Thank you.
25· ·A· ·Sure.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
         Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 23 of 26
      BERNARD L. FRAGA, PH.D.                                   October 17, 2018
      STATE OF CALIFORNIA vs WILBUR L. ROSS, JR.                             101

·1· ·STATE OF INDIANA· ·)
· · · · · · · · · · · · )· ·SS:
·2· ·COUNTY OF HAMILTON )

·3

·4·   · · ·I, Paula A. Morgan, Notary Public in Hamilton
· ·   ·County, Indiana, do hereby certify that the deponent
·5·   ·was, by me, sworn to tell the truth in the
· ·   ·aforementioned matter;
·6·   · · ·That the deposition was taken on behalf of the
· ·   ·Defendants at the time and place heretofore mentioned
·7·   ·with counsel present as noted;
· ·   · · ·That the deposition was taken down by means of
·8·   ·Stenograph notes, reduced to typewriting under my
· ·   ·direction and is a true record of the testimony given
·9·   ·by said deponent and was thereafter presented to the
· ·   ·deponent for signature.
10·   · · ·I do further certify that I am a disinterested
· ·   ·person in this cause of action; that I am not a
11·   ·relative or attorney of any of the parties or
· ·   ·otherwise interested in the event of this action and
12·   ·am not in the employ of the attorneys for the
· ·   ·respective parties.
13
· ·   · · ·IN WITNESS HEREOF, I have hereunto set my hand
14·   ·and affixed my notarial seal this 22nd day of
· ·   ·October, 2018.
15

16

17
· · · · · · · · · ·______________________________
18· · · · · · · · ·Paula A. Morgan, Notary Public

19
· · ·County of Residence:· Hamilton
20
· · ·My Commission expires:· October 9, 2024
21

22

23

24

25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 24 of 26
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 25 of 26
Case 3:18-cv-02279-RS Document 150 Filed 01/07/19 Page 26 of 26
